UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 NOVA LIFESTYLE, INC. (Exact name of registrant as specified in its charter) Nevada 90-0746568 (State or other Jurisdiction of Incorporation) (IRS Employer Identification No.) 6565 E. Washington Blvd., Commerce, CA (Address of Principal Executive Offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each className of each exchange on which to be so registeredeach class is to be registered Common Stock, par value $0.001The NASDAQ Stock Market LLC If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), please check the following box.þ If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), please check the following box.o Securities Act registration statement file number to which this form relates:333-177353, 333-180496 Securities to be registered pursuant to Section 12(g) of the Act: None (Title of class) 1 Item 1.Description of Registrant’s Securities to be Registered. The class of securities to be registered hereby is Common Stock, par value $0.001 per share (the “Common Stock”), of Nova LifeStyle, Inc., a Nevada corporation (the “Company”). A description of the Common Stock of the Company is set forth under the caption “Description of Securities” in each of the Company’s Post-Effective Amendment No. 1 to Registration Statement on Form S-1 (File No. 333-180496) and the Company’s Post-Effective Amendment No. 3 to Registration Statement on Form S-1 (File No. 333-177353), as filed with the Securities and Exchange Commission on April 17, 2013, which description is incorporated herein by reference. Item 2.Exhibits. Pursuant to the Instructions as to Exhibits with respect to Form 8-A, no exhibits are required to be filed because no other securities of the Company are registered on The NASDAQ Stock Market LLC and the securities being registered on this form are not being registered pursuant to Section 12(g) of the Securities Exchange Act of 1934, as amended. 2 SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. NOVA LIFESTYLE, INC. (Registrant) Date: January 10, 2014 By: /s/ Ya Ming Wong Ya Ming Wong Chief Executive Officer
